Order filed February 10, 2015




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-14-00941-CV
                                   ____________

                  EK & AC ENTERPRISES, INC., Appellant

                                         V.

                        SHELLIE WHEELER, Appellee


             On Appeal from the County Civil Court at Law No. 3
                           Harris County, Texas
                      Trial Court Cause No. 1053195

                                    ORDER

      The notice of appeal in this case was filed November 21, 2014. The clerk’s
record was due January 2, 2015. The clerk responsible for preparing the record in
this appeal informed the court appellant did not make arrangements to pay for the
record. Therefore, the court issues the following order.

      Appellant is ordered to pay or make arrangements to pay for the clerk’s
record and provide this court with proof of payment on or before February 25,
2015. See Tex. R. App. P. 37.3(b). If appellant fails to timely provide this court
with proof of payment in accordance with this order, the appeal will be dismissed.



                                      PER CURIAM